DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 31 August 2021.
Claims 1, 9 and 15 are amended.
Claims 1-20 are currently pending and have been examined.


Response to Arguments
Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments, see pages 9-10, filed 31 August 2021, with respect to the independent claims have been fully considered and are persuasive.  The r of 31 March 2021 has been withdrawn. 

Claim Rejections - 35 USC § 112
Claims 2-7, 10-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 

Claims 2-7, 10-13 and 16-20 recite in part, “A method of claim 1,” “A method of claim 9,” and “A non-transitory computer-readable storage medium of claim 15,” respectively. It is unclear if these are the same as the previously recited methods/medium from which they depend or are new methods/mediums. 
Examiner will interpret them to recite “The method…” and “The non-transitory computer-readable storage medium…” for purposes of examination.

Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.



Allowable Subject Matter
Claims 1, 8-9 and 14-15 contain allowable subject matter.
Claims 2-7, 10-13 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jamison (US 2003/0191711 A1) discloses an integrated electronic bill presentment and payment system which obtains bills for customers and allows payments including payments by credit card to be processed at biller websites on behalf of customers.
Rawat et al. (US 2002/0156846 A1) discloses traversing over displayed form elements and analyzing text expressions adjacent to the fields in order to populate the form fields with the correct user data.
Brakensiek et al. (US 9,164,779 B2) discloses generating a replicated user interface for a detected user interface and accepting user input to interact with the replicate user interface. See at least column 1, lines 40-66 and column 5, lines 5-40.
Hazelhurst (US 8,498,914 B2) discloses triggering a review for new payee data, determining if the data is sufficient to complete the account module which may require a lookup in the database or navigating to the payee website in order to gather information, and pushing the information to the client.
Isaacson (US 2012/0150615 A1) discloses generating an API call to enable a giver’s request for a gift amount to a recipient (i.e. user input) and sending that API call to a server. Isaacson discloses obtaining a notification from the server confirming successful reception of an API call.
Lu et al. (US 7,788,603 B2) discloses running a query interface software to get a pointer to a service provider interface, browser app, browser, or browser interface.
Davis (US 2016/0117651 A1) discloses sending a message via a dropdown overlay (i.e. detecting a user-interface that employs a modal window) and embedding the sender’s payment information and name (i.e. account information) into that dropdown overlay (i.e. providing the customer’s payment information and account identification data via the UI of the modal window). Davis discloses the system linking with third party servers, services, and networks.
Perry (US 10,360,551 B1) discloses emulating a point of sale interface on a mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691

/HANI M KAZIMI/Primary Examiner, Art Unit 3691